--------------------------------------------------------------------------------

Exhibit10h(vi)
 

 
AGREEMENT


Agreement made this 26th day of June, 1984 by and between KAMAN CORPORATION, a
Connecticut corporation having its principal office in Bloomfield, Connecticut
(the “Corporation”), and John A. DiBiaggio, a director of the Corporation (the
“Director”)


WHEREAS, the Director is and will be rendering valuable services to the
Corporation as a member of its Board of Directors;


WHEREAS, the Corporation and the Director wish to enter into an arrangement for
the deferred payment of compensation which the Director may earn in his capacity
as a Director.


NOW THEREFORE, the Corporation and the Director do hereby agree as follows:
 
1. The Corporation agrees to establish a Deferred Compensation Account (the
“Deferred Account”) on its books, on behalf of the Director, to be credited with
such compensation as shall be deferred along with interest thereon, as provided
below.
 
2. On or before December 31 of any year the Director may elect to defer current
receipt of all, or a specified portion of, his compensation for services as a
director for succeeding periods. Such election (the “election”) will remain in
effect until the Director ceases to be a Director, until the Director amends the
election, or until the Director terminates the election.
 
3. The election and any amendment or termination of the election, shall be made
by the Director completing and executing a form titled “Notice of Election to
Defer Director’s Compensation” (the “Notice”), a copy of which form is attached
hereto as Exhibit “A”.
 
4. The Corporation agrees annually to credit the Director’s Deferred Account
with additional compensation, as if interest was earned thereon, at the rate
determined each December by the Compensation Committee of the Board of’
Directors, compounded annually on the balance in the Deferred Account as of
December 31 each year.
 
5. By completing and delivering the Notice, the Director shall irrevocably
select the method pursuant to which amounts credited to his Deferred Account
shall be distributed to him. Any amended Notice will apply only to amounts
credited to the Deferred Account for succeeding periods following the election.
He may choose to have such amounts paid in a lump sum or in approximately equal
quarterly installments over a period of not to exceed ten (10) years.
 
Any lump sum payment hereunder shall be made on the first business day of the
month selected by the Director pursuant to the election, and installment
payments hereunder shall commence on the first business day of the month
selected by the Director pursuant to the election. Notwithstanding the
Director’s selection of the method of distribution, amounts payable under the
plan shall be distributed in a lump sum to his beneficiary designated in his
Notice, or in the event no living beneficiary shall he so designated to his
estate within thirty (30) days following his death.
 
6. At its option, the Corporation may elect to fund amounts credited to the
Deferred Account on behalf of the Director but title to such Account; and any
assets contained therein, shall at all times remain in the Corporation, and the
Director or his beneficiaries shall not have any property interest whatsoever in
any specific assets which may be contained in his Account.
 
7. Notwithstanding any other provisions of this Agreement to the contrary, for
serious financial reasons, the Director or Director’s legal representative, if
the Director is not competent to manage his affairs, may apply to the
Corporation for acceleration of the payment of funds credited to the Director’s
Deferred Account under this Agreement. If such application is approved by the
Corporation, the acceleration of payment will be effective at the later of the
dates specified in the Director’s application or the date of approval by the
Corporation. Whenever an application for acceleration of payment is honored, the
Corporation shall pay the Director a portion, including all, of the amount equal
to the then current value of his Deferred Account. Any payment no made shall be
in partial or complete discharge, as the case may be, of the liabilities of the
Corporation under this Agreement. Serious financial reasons shall include
bankruptcy or impending bankruptcy, unexpected and unreimbursed major expense
resulting from illness to person or accident to person or property and other
types of unexpected and unreimbursed expenses of a major or emergency nature
where acceleration of payment of funds allocated to the Director’s account would
be necessary to prevent great hardship to the Director.
 
8. Nothing contained in this Agreement and no action taken pursuant to the
provisions of this Agreement shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Corporation and the Director,
his designated beneficiary, or any other person. Any funds which may be invested
under the provisions of this Agreement shall continue for all purposes to be
apart or the general funds of the Corporation and no person other than the
Corporation shall by virtue of the provisions of this Agreement have any
interest in such funds. To the extent that any person acquires a right to
receive payments from the Corporation under this Agreement, such right shall be
no greater than the right of any unsecured general creditor of the Corporation.
 
9. The right of the Director or any other person to the payment of deferred
compensation or other benefits under this Agreement shall not be assigned,
transferred, pledged or encumbered except by will or by the laws of descent and
distribution.
 
10. If the Corporation shall find that the Director is unable to care for his
affairs because of illness or accident, any payment due (unless a prior claim
thereof shall have been made by a duly appointed guardian, committee or other
legal representative) may be paid to the spouse, any child of the Director or to
any person deemed by the Corporation, acting jointly, to have incurred expense
for the director in such manner and proportions as the Corporation may
determine. Any such payment shall be in partial or complete discharge, as the
case may be, of the liabilities of the Corporation under this Agreement.


1

--------------------------------------------------------------------------------


11. Nothing contained herein shall be construed as conferring upon the Director
the right to continue in the service of the Corporation as a director or in any
other capacity.
 
12. The Corporation shall have full power and authority to interpret, construe
and administer this Agreement and the Corporation’s interpretations and
construction thereof, and actions thereunder, including any valuation of the
Deferred Account, or the amount or recipient of the payment to be made
therefrom, shall be binding and conclusive on all persons for all purpose. The
Corporation shall not be liable to any person for any action taken or omitted in
connection with the interpretation and administration of this Agreement unless
attributable to its own willful misconduct.
 
13. Nothing contained in this Agreement shall affect the right of the Director
to participate in any pension, profit sharing or other retirement plan or in any
supplemental compensation agreement which constitutes a part of the
Corporation’s regular compensation structure for directors now or hereafter
instituted, continued or maintained by the Corporation. Nothing contained herein
shall limit the, right of the Board of Directors to determine from time to time
the compensation, if any, of its directors; and credits to the Deferred Account
hereunder shall be made only if and to the extent that compen-sation is
established by the Board of Directors for such service.
 
14. This Agreement shall be binding upon and inure to the benefit of the
Corporation, its successors and assigns and the Director and his heirs,
executors, administrators, and legal representatives.
 
15. This Agreement shall be construed in accordance with and governed by the
laws of the State of Connecticut.
 
16. The Notice, and any other communications hereunder, shall be deemed
effective when delivered in writing to:


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its Senior Vice President and the Director has hereunto set his hand and seal as
of the date first above written.





     
KAMAN CORPORATION
           
/s/ Ruth Carenzo
 
By:
/s/ Harvey S. Levenson
       
Harvey S. Levenson
       
Its Senior Vice President
       
Duly Authorized
                     
/s/ Carol Flynn
   
/s/ John A. DiBiaggio (L.S.)
       
John A. DiBiaggio
       
Director
 



2

--------------------------------------------------------------------------------



EXHIBIT “A”
 
NOTICE OF ELECTION TO DEFER DIRECTOR’S COMPENSATION


Date: _________________
 
To:  Kaman Corporation
P.O. Box 1
Bloomfield, Connecticut 06002
 
Attention: Mr. Harvey S. Levenson
Senior Vice President
 
Pursuant to the Agreement between the undersigned, and Kaman Corporation, dated
____________, the undersigned hereby elects:


1. To defer compensation for services as a director as follows:


a) Amount of compensation to be deferred:


All _____ or the following portion:


b) Commencement date for deferrals:


2. To have sums credited to his Deferred Compensation Account paid as follows:
(Refer to Paragraph 5 of the Agreement for permissible methods of payment:


3.  In the event of his death, the undersigned designates the following
beneficiary (list name, address. and relationship):


4. This is a new ____ amended ____ election.
 

                   
Witness
                         
(L.S.)
     
Director
                                                   


--------------------------------------------------------------------------------


FIRST AMENDMENT
TO
AGREEMENT
 
WHEREAS, Kaman Corporation, a Connecticut corporation having its principal
office in Bloomfield, Connecticut (the “Corporation”) and John A. DiBiaggio, a
director of the Corporation (the “Director”), entered into an Agreement dated
June 26, 1984 (the “Agreement”); and


WHEREAS, the Director and the Corporation desire to amend the Agreement in
certain respects:


NOW THEREFORE, the Corporation and the Director hereby agree as follows:




1. Section 5 of the Agreement is deleted in its entirety and is replaced with
the following:


“5. By completing and delivering the Notice, the Director shall irrevocably
select the method pursuant to which amounts credited to his Deferred Account
shall be distributed to him. Any amended Notice will apply only to amounts
credited to the Deferred Account for succeeding periods following the election.
He may choose to have such amounts paid in a lump sun or in approximately equal
quarterly installments over a period of not to exceed ten (10) years.


Any lump sun payment hereunder shall be made on the first business day of the
month selected by the Director pursuant to the election, and installment
payments hereunder shall commence on the first business day of the month
selected by the Director pursuant to the election, provided that, if the
Director continues his service as a Director subsequent to January 1, 1993, no
distribution shall be payable to him until he ceases to be a director.
Notwithstanding the Director’s selection of the method of distribution, amounts
payable under the plan shall be distributed in a lump sum to his beneficiary
designated in his Notice, or in the event no living beneficiary shall be so
designated to his estate, within thirty (30) days following his death.”


2. As modified herein, the Agreement ruins in full force and effect.


IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
its President and the Director has hereunto set his hand and seal this 3rd day
of July, 1991.



     
KAMAN CORPORATION
           


/s/ Candace A. Clark
 
By:
/s/ Harvey S. Levenson
       
Harvey S. Levenson
       
Its Senior Vice President
       
Duly Authorized
                     
/s/ Carol Flynn
   
/s/ John A. DiBiaggio (L.S.)
       
John A. DiBiaggio
       
Director
 